Citation Nr: 1811876	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  The statement of the case (SOC) issued in July 2014 interpreted the Veteran's notice of disagreement as including a matter regarding the ratings for pes planus.  In his August 2014 substantive appeal (on VA Form 9) the Veteran limited the appeal to the issues listed on the preceding page.  In September 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to satisfy VA's duty to assist the Veteran.  Initially, the Veteran's medical records in the claims file have not been updated since July 2015; available records show that he receives ongoing treatment for a right knee and back disability.  Updated (since then) records of his VA evaluations and treatment for the disabilities at issue may contain pertinent information, are constructively of the record, and must be secured.  Furthermore, at the September 2015 videoconference hearing the Veteran stated that he receives Social Security (SSA) disability benefits.  His claims file does not include any SSA records (and does not reflect that they were sought).  SSA records are constructively of the record, and medical records considered in connection with an SSA disability determination may contain information pertinent to the Veteran's claim.  Accordingly, the SSA records must be sought.  

At the hearing before the undersigned the Veteran identified providers of private treatment he received for his back prior to 2007 (records on which have not been sought).  Finally, on June 2014 VA examination the consulting provider opined that the Veteran's right leg disability was not caused by his service connected pes planus because "there is no inequality of leg length, or feet placement on ground to cause right knee pain."  That opinion does not adequately address whether a right leg disability was aggravated by service connected pes planus.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of the complete medical records considered in connection with such determination.  If such records are unavailable, it should be so noted in the record with explanation (e.g., the records were lost or destroyed).

2.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for his low back and right leg prior to 2007 (specifically including at Cook County Hospital, from Dr. Medavaram, and at Jesse Brown VAMC), and to submit authorizations for VA to secure records of such evaluations and treatment from the private providers identified.  The AOJ should secure complete clinical records (any not already associated with the record) of the evaluations and treatment for all providers identified, to include up-to-date (since July 2015) records of all pertinent VA treatment.

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and etiology of his right leg disability and the likely etiology of his low back disability.  On review of the expanded record and interview/examination of the Veteran the consulting provider should respond to the following:

(a)  Please identify (by diagnosis) each low back disability found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each low back disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service to include the complaints noted therein?  If not, please identify the etiology considered more likely. 

(c)  Please identify (by diagnosis) each right leg disability found (or shown by the record during the pendency of the instant claim).

(d)  Please identify the likely etiology for each right leg disability diagnosed, specifically:  

(i) Is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service/activities therein?  i

(ii) If not, is it at least as likely as not (a 50% or better probability) that a right leg disability was caused or aggravated [the opinion must address aggravation] by the Veteran's service connected pes planus?

(ii) If a low back disability is found to be related to service, is it at least as likely as not (a 50% or better probability) that the right leg disability was caused or aggravated by the Veteran's low back disability?

The examiner must explain the rationale for all opinions.  If an opinion is to the effect that complaints in service were acute, self-limiting, and did not result in any residual pathology, please cite to the factual data that support that conclusion.   

5.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

